         Case 19-36444 Document 142 Filed in TXSB on 12/26/19 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    IN RE:                                              §
                                                        §      CHAPTER 11
    APPROACH RESOURCES INC., et al.,                    §
                                                        §      CASE NO. 19-36444 (MI)
                                                        §
                            Debtors. 1                  §      (Jointly Administered)
                                                        §




           NOTICE OF AGENDA FOR EMERGENCY HEARING SCHEDULED
         FOR DECEMBER 27, 2019 AT 9:00 AM (PREVAILING CENTRAL TIME)

        PLEASE TAKE NOTICE that Approach Resources Inc. and its debtor affiliates, as

debtors and debtors in possession (collectively, the “Debtors”), file this agenda for matters set for

emergency hearing on December 27, 2019 at 9:00 a.m. (prevailing Central Time).



        1.       Non-Insider Annual Bonus Motion: Emergency Motion of the Debtors for an
                 Order (i) Authorizing and Approving the Debtors’ Non-insider Annual Bonus
                 Program Pursuant to 11 U.S.C. §§ 105, 363, and 503; and (ii) Granting Related
                 Relief [Dkt. No. 133].

                 Responses:

                 i.        The Office of the United States Trustee indicated that it does not oppose the
                           relief requested. The Debtors received an informal comment from the
                           debtor-in-possession lenders (the “Bank Group”) requesting addition of
                           language to the proposed order to clarify that the proposed order is subject
                           to the interim and final orders approving the use of cash collateral and
                           debtor-in-possession financing. Such language has been added to the
                           proposed order. The Debtors received no other responses.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116.

DECEMBER 27, 2019 EMERGENCY HEARING AGENDA                                                                  PAGE 1
511851.000057 22982094.3
           Case 19-36444 Document 142 Filed in TXSB on 12/26/19 Page 2 of 3



                    Related Documents:

                    i.      Declaration of Sergei Krylov in Support of Emergency Motion of the
                            Debtors for an Order (i) Authorizing and Approving the Debtors’ Non-
                            insider Annual Bonus Program Pursuant to 11 U.S.C. §§ 105, 363, and
                            503; and (ii) Granting Related Relief [Dkt. No. 133-1].

                    ii.     Declaration of J.D. Ivy in Support of Emergency Motion of the Debtors for
                            an Order (i) Authorizing and Approving the Debtors’ Non-insider Annual
                            Bonus Program Pursuant to 11 U.S.C. §§ 105, 363, and 503; and
                            (ii) Granting Related Relief [Dkt. No. 133-2].

                    iii.    Emergency Motion of the Debtors to File Under Seal a Confidential Exhibit
                            in Support of Emergency Motion of the Debtors for an Order (i) Authorizing
                            and Approving the Debtors’ Non-insider Annual Bonus Program Pursuant
                            to 11 U.S.C. §§ 105, 363, and 503; and (ii) Granting Related Relief [Dkt.
                            No. 140].

                    iv.     Witness and Exhibit List for December 27, 2019 Hearing [Dkt. No. 141].

                    Status: This matter is going forward.



           2.       Emergency Motion of the Debtors to File Under Seal a Confidential Exhibit in
                    Support of Emergency Motion of the Debtors for an Order (i) Authorizing and
                    Approving the Debtors’ Non-insider Annual Bonus Program Pursuant to
                    11 U.S.C. §§ 105, 363, and 503; and (ii) Granting Related Relief [Dkt. No. 140].

                    Responses:

                    i.      None.

                    Related Documents:

                    i.      List of Bonus-Eligible Employees and Salary and Bonus Information
                            (Sealed) [Dkt. No. 140-1]. 2

                    Status: This matter is going forward.



                               [remainder of the page intentionally left blank]




2
    The Debtors provided an unredacted copy of this document to the United States Trustee.

DECEMBER 27, 2019 EMERGENCY HEARING AGENDA                                                     PAGE 2
511851.000057 22982094.3
         Case 19-36444 Document 142 Filed in TXSB on 12/26/19 Page 3 of 3



Dated: December 26, 2019
       Houston, Texas
                                             Respectfully submitted,

                                             THOMPSON & KNIGHT LLP

                                             By: /s/ David M. Bennett     .
                                             David M. Bennett
                                             State Bar No. 02139600
                                             Email: david.bennett@tklaw.com
                                             1722 Routh St., Suite 1500
                                             Dallas, TX 75201
                                             Telephone: (214) 969-1700
                                             Facsimile: (214) 969-1751

                                             and

                                             Demetra L. Liggins
                                             State Bar No. 24026844
                                             Email: demetra.liggins@tklaw.com
                                             Anthony F. Pirraglia
                                             State Bar No. 24103017
                                             Email: anthony.pirraglia@tklaw.com
                                             811 Main Street, Suite 2500
                                             Houston, TX 77002
                                             Telephone: (713) 654-8111
                                             Facsimile: (713) 654-1871

                                             PROPOSED COUNSEL FOR DEBTORS
                                             AND DEBTORS IN POSSESSION




DECEMBER 27, 2019 EMERGENCY HEARING AGENDA                                        PAGE 3
511851.000057 22982094.3
